                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ROBERT TAYLOR,

               Plaintiff,                                    Case No. 1:21-cv-355

v.                                                           Hon. Ray Kent

THE CITY OF THREE RIVERS,
et al,

            Defendants.
______________________________________/

                                   ORDER STAYING CASE

               The parties appeared for a Rule 16 Scheduling Conference this date. As more fully

discussed on the record, the Rule 16 Conference is adjourned and the case is STAYED until the

Court rules on defendants’ pending motion to dismiss (ECF No. 20). Plaintiff has failed to file a

response to defendants’ motion to dismiss, but at the time of the hearing requested that his

“Statement of the Case” contained in the parties’ Joint Status Report (ECF No. 28, PageID.47-50)

serve as his response to the motion to dismiss. The Court agrees to allow this statement to serve as

plaintiff’s response brief. Defendants may file a reply within seven days. There shall be no further

briefing.

               Should the case survive summary judgment, the Rule 16 Conference will be

rescheduled.

               IT IS SO ORDERED.

Dated: July 12, 2021                          /s/ Ray Kent
                                              RAY KENT
                                              United States Magistrate Judge
